Citation Nr: 1642710	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-48 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to service-connected avulsion ligament of the left knee, postoperative.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This matter was previously before the Board in March 2015, when it was reopened and remanded for additional development.  The requested actions have been taken, and the case has since returned to the Board for adjudication.  

The Board observes that the matters on appeal originally included entitlement to service connection for a right knee disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  However, a February 2016 rating decision granted service connection for right knee arthritis and entitlement to a TDIU, effective August 2007, the date of the Veteran's claims.  As this decision constitutes a full grant of the particular benefits sought, the issues of entitlement to service connection for a right knee disorder and to a TDIU no longer remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's low back disability, diagnosed as degenerative disc disease, was compensably disabling within a year of separation from active service; that it initially manifested in service or is otherwise etiologically related to active military service; or that it was caused or aggravated by a service-connected disability.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's low back disability, diagnosed as degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board remanded the Veteran's claim for additional development in March 2015.  In pertinent part, the Board directed the RO to obtain outstanding treatment records and to schedule the Veteran for VA examination, as previous examination reports of record did not address the Veteran's lay statements of continuous or recurrent symptoms since active military service.  

Following the Board's remand, treatment records from the Iowa, Minneapolis, and North Florida/South Georgia VA Medical Centers were associated with the Veteran's claims file in October 2015.  Additionally, the Veteran was afforded a VA back examination in January 2016.  As will be explained further below, the examiner conducted an examination and interview of the Veteran, and pursuant to the Board's prior remand instructions, the examiner considered the Veteran's lay statements regarding continuous symptomatology since service.  Further, the examination report is fully adequate.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The RO provided pre-adjudication notice, by letter, in January 2008.  Thus, the Board finds that with respect to the Veteran's claim for service connection for a low back disability, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for service connection for a low back disability.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, Social Security Administration records, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Since filing his request to reopen the instant claim, the Veteran was afforded VA back examinations in July 2008 and January 2016.  Particularly when considered as a whole, a review of the examination reports indicates that the examiners reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and relevant medical literature.  The examination reports are therefore thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

The Board observes that the July 2008 VA examination report includes a finding of generalized osteopenia involving the spine, knees, and elbow.  Additionally, an October 2010 VA rheumatology note pertaining primarily to pain in the Veteran's hands, left arm, and left shoulder indicates that the Veteran was diagnosed with osteoporosis based on a scan of his lumbar spine and hips.  A VA rheumatologist noted that hypogonadism might be the cause of the Veteran's osteoporosis.  Although the January 2016 examiner did not specifically discuss the Veteran's diagnoses of osteopenia and osteoporosis, there is no indication that these conditions are related to his service.  Osteopenia refers to a decrease in bone mass below the "normal" amount, and it is sometimes a precursor to osteoporosis, which is associated with reduction in bone mineral density.  See Dorland's Illustrated Medical Dictionary 1347-48 (32d ed. 2012).  Both conditions are generally associated with age as opposed to trauma, and there is no indication in the Veteran's treatment records that his osteopenia or osteoporosis are considered trauma-related.  Moreover, the medical evidence of record suggests that the Veteran's osteoporosis might be related to hypogonadism.  Given this background, and the facts as set forth below, the record does not indicate that the Veteran's osteopenia or osteoporosis is related to service.  Thus, the January 2016 examination report remains fully adequate, and the Board finds no reason to obtain an additional medical opinion prior to adjudicating the Veteran's claim.  

The Board also acknowledges that certain VA pain and primary care treatment records regarding pain in a variety of areas, including the back, include assessments of fibromyalgia.  As reflected in an October 2010 VA rheumatology note, the assessment originally pertained to reports of pain and swelling in the hands, left arm, and left shoulder; the Veteran was noted to exhibit diffuse pain, multiple tender points, fatigue, and depression.  Later treatment records, such as a July 2014 VA pain treatment record notes "widespread pain" in the hands, feet, ankles, legs, knees, hips, shoulders, elbows, wrists, fingers, skin, and back that was described as being hit by a hot poker everywhere, randomly.  As the record provides no indication that the Veteran's current back claim encompasses symptoms such as widespread pain with a burning sensation, the Board finds that no further development, such as a VA examination or opinion, is needed prior to adjudicating the instant claim, and fibromyalgia will not be addressed further herein.  

As the Veteran has not identified any additional relevant evidence concerning his claim for service connection for a low back disability, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a low back disability.  Based on the Veteran's representations at a July 2008 VA examination, the Veteran contends that his claimed low back disability resulted from a 1972 in-service motor vehicle accident.  According to the Veteran, his lower back has hurt since the motor vehicle accident.  In the alternative, the Veteran contends that his low back disability is due to his service-connected left knee avulsion ligament disability (left knee disability).  In a February 2008 statement, the Veteran provided that his balance and gait were "thrown off" due to his left knee giving out on him, which causes the chronic pain in his back to increase.  

A June 1972 report of medical examination shows that on entrance to service, the Veteran's spine was clinically evaluated as normal.  In a corresponding report of medical history, the Veteran denied any history of recurrent back pain; arthritis, rheumatism, or bursitis; or bone, joint, or other deformities.  

A January 1973 clinical record narrative summary provides that the Veteran was admitted to the Portsmouth Naval Hospital in November 1972 following a motor vehicle accident.  The summary notes that the Veteran's left leg was injured during the accident; the report indicates that chest, skull, and left knee X-rays were taken during his admission.  While chest and skull X-rays were negative, an X-ray of the left knee revealed a calcification in the area inferior to the patella.  The diagnosis was avulsion ligamental patella, left.  The report notes that following a left knee exploration procedure to remove fragments, the Veteran was placed in a cast, which was removed in December 1972, after which he began physical therapy pertaining to his knee.  According to the summary, the Veteran was to return to duty in January 1973.  The narrative summary does not document any complaints, observations, or diagnoses with respect to the Veteran's back.  The Board notes that while later treatment records and examination reports refer to a 1973 in-service motor vehicle accident, given the descriptions of the accident, it appears they are referring to the November 1972 incident; as such, the Board will continue to refer to the accident as the 1972 motor vehicle accident.  

An October 1973 service treatment record notes that the Veteran complained of back pain and that his back was sensitive to touch.  There is no noted impression of diagnosis, and it appears that the Veteran was treated with aspirin.  There are no other service treatment records documenting complaints of, or treatment for, back-related symptoms.  

In a May 1975 report of medical examination on separation from service, the only abnormalities, defects, or diagnoses noted were tattoos, scars at the left knee and shin, and dermatitis.  There are no notations regarding the Veteran's back.  

In August 1990, private physician S. R. provided a report regarding the Veteran's "joint pain" for purposes of Social Security Disability benefits.  The report notes that the Veteran had a history of joint pain for many years and that he complained of pain in the knees, with the left knee being worse than the right knee.  Dr. R wrote that there was also pain in the shoulders and lumbothoracic spine.  The low back pain was noted to radiate across the back, but it was not exacerbated by coughing or sneezing.  The Veteran was not under the care of an attending physician for his reported low back symptoms.  The Veteran maintained that he hurt his back three times: first, during a motor vehicle accident in or around 1973, when he injured his back, dislocated his shoulders, and injured his knee; second, when lifting big rolls of fabric in a textile mill at an undisclosed date; and third, in or around 1988, when the Veteran was involved in a motor vehicle accident in Tennessee, when he was rear-ended and hit by a tool box in his car, which injured his thoracic and low back.  Physical examination revealed decreased range of motion of the lumbar spine, and gait testing was normal.  An X-ray of the lumbar spine revealed moderate degenerative change involving the lower lumbar spine, chiefly involving the facet joints between L4-L5 and L5-S1 bilaterally, and minimal degenerative change involving both sacroiliac joints.  Dr. R's impressions included status post multiple trauma.  

The Veteran was afforded a VA joints examination in December 1992 following his original claim for service connection for a low back disability.  The examiner noted that the Veteran walked without a limp.  Examination of the back revealed some slight loss of lumbar lordosis.  An X-ray of the Veteran's lumbar spine was noted to be essentially normal, and an X-ray of the thoracic spine showed no significant abnormality.  With respect to the Veteran's back, the examiner gave a diagnosis of arthritis - strain thoracolumbar spine.  The examination report does not include an opinion as to the etiology of the arthritis - strain diagnosis.  

A January 2002 VA urgent care treatment record provides that the Veteran fell out of the back of a pick-up truck five days prior and landed on his back.  The Veteran reported pain the middle- to upper-thoracic area, near the mid-line of his back.  The pain was worse upon deep breathing and movement.  The treatment record notes that the Veteran had films done showing a "cracked 5th vertebrae."  The Veteran's spine was tender to palpation at the middle-thoracic area, and there was marked right paraspinal tenderness.  There were no lower extremity or bladder symptoms.  The treating physician noted that based on the films, there was no obvious acute fracture; instead, the Veteran appeared to have an "old minimal thoracic compression fracture."  The impression was interscapular pain since fall, possible thoracic compression fracture now five days old without cord or root impingement problems.  The treating physician noted that the Veteran was likely to have pain for four to six weeks; he was prescribed pain medication.  

The Veteran was afforded another VA joints examination in May 2006 pertaining to his knees, shoulders, and back.  The examination report referenced the 1972 motor vehicle accident and subsequent service treatment records pertaining to the Veteran's left knee.  With regard to his back pain, the Veteran reported that he fractured a fifth vertebra in his back but did not know whether it was a cervical, thoracic, or lumbar fracture.  He also stated that he had constant pain at his middle to low back.  He stated he had not had any physical therapy in the past and that he felt that his knee condition precipitated the low back pain.  The report provides that based on X-ray imaging, the Veteran had a normal lumbar spine; his intervertebral disc spaces were normally maintained, there were no fractures or dislocations evident, and the sacroiliac joints appeared to be normally patent and symmetrical.  The examiner's impression with respect to the Veteran's back was chronic thoracic/lumbar strain.  The examiner opined that the claimed back condition was less likely than not related to service-connected avulsion ligament of the left knee.  The examiner reasoned that while it is possible that one can develop back pain related to knee joint conditions, there was no indication of a back condition on physical examination, and the X-ray revealed a normal lumbar spine.  The examiner also noted that there was no leg length discrepancy evident on examination.  

An August 2006 VA physical therapy note provides that the Veteran reported chronic low back pain that began during service.  The treatment record notes that he sustained a thoracic compression fracture in 2004 when he fell from a friend's truck bed.  The physical therapist noted that the Veteran was a difficult patient to assess, but he appeared to have symptoms of chronic pain with acute flair of low back pain.  

A September 2006 VA orthopedic consult note provides that the Veteran complained of upper and lower back pain.  The treatment note references the in-service motor vehicle accident, in addition to a history of a T5 compression fracture resulting from falling out of a truck in or around 2004, which was treated predominantly with time.  The Veteran described developing recurrence of back pain sometime in February 2006 after falling; the primary injury related to the fall was a right small finger fracture.  The treating physician wrote "? injury to his back at that time."  The Veteran had nonspecific tenderness about his middle and low back; there was no spasm or other gross deformity.  A July 2006 X-ray of the thoracic spine showed a moderate compression fracture at the upper thoracic spine consistent with the reported old T5 compression fracture; the X-ray otherwise revealed mild degenerative changes.  A July 2006 X-ray of the lumbar spine was unremarkable.  The impression was history of variable upper back pain as well as low back pain.  

The Veteran was afforded a VA examination in July 2008 pertaining to multiple conditions, including his back.  The Veteran maintained that he injured his back during the 1972 motor vehicle accident and that his lower back has hurt since that time.  The examination report indicates that the Veteran's gait was not normal and that he walked slowly with a cane, mostly due to his knees and back.  On physical examination, the Veteran was noted to have a very bony and prominent spine with tenderness on palpation of the right lower back near the L2-L4 level.  There was some noted limitation of range of motion, and the examiner provided that the affected spine segment was the T-1 spine.  The examination report referenced diagnostic imaging showing generalized osteopenia involving the spine, knees, and elbow.  It also included findings of a September 2007 lumbar spine X-ray showing no pathology.  The examiner gave a diagnosis of mechanical low back pain but did not offer an etiological opinion.  

The Veteran was afforded another VA examination in January 2016.  The examiner rendered a diagnosis of T5 fracture, noting the date of diagnosis was 2002.  The Veteran reported chronic low back pain dating back to the 1972 motor vehicle accident and although he was never "normal" since the accident, he "got by for years without treatment."  The Veteran also indicated that his pain had increased over the last several years.  

With respect to the 1972 motor vehicle accident, the examiner noted that back pain was not a major focus of the Veteran's hospital stay, as he had very acute issues due to a left knee fracture.  The examiner also noted that the Veteran's service treatment records revealed subsequent shoulder surgery for labral and/or rotator tears.  The examiner also referenced a 1984 VA examination report in which the Veteran was contending unemployability due to knee and shoulder pain, and he stressed that the examination report did not note any back-related symptoms.  The Board observes that while there is no VA examination report of record dated in 1984, there is a November 1990 VA orthopedic examination report pertaining to left knee and bilateral shoulder disabilities associated with the 1972 motor vehicle accident.  The Board will therefore assume, for the purpose of this decision, that the November 1990 examination report is the report to which the January 2016 examiner referred.  

The examiner discussed the 2002 pick-up truck incident, during which the Veteran fell off the back of his friend's truck and sustained injuries to the low and middle back.  The examiner noted that X-rays have showed a fracture at T5, and that it is the Veteran's understanding that the fracture occurred during the 2002 fall.  The examiner acknowledged that the exact date of the fracture was not known by the record, as the 2002 treating physician noted a compression fracture that appeared chronic at the time.  However, the examiner stressed that the Veteran did have pain between the scapulae on examination at that time.  

The examiner noted that the Veteran's range of motion was abnormal, but it did not contribute to a functional loss.  There was no evidence of muscle spasm or guarding.  The Veteran had localized tenderness, but it did not result in abnormal gait.  Muscle strength, reflex, light touch, and straight-leg raising tests were normal, and there were no noted neurologic abnormalities.  The Veteran was noted to use a cane primarily for his knees, a brace for his knees, and a wheelchair due to fatigue from shortness of breath.  The examiner noted that there was documented arthritis.  With respect to thoracic vertebral fracture, there was no indication of loss of 50 percent or more of height.  

The examiner found that the Veteran seemed to suffer from mild degenerative changes of the lumbar and thoracic spine that were consistent with his age.  According to the examiner, the thoracic compression T5 fracture would have long since healed.  The examiner opined that the Veteran's current complaints were less likely than not related to his military service, to include the 1972 motor vehicle accident.  The examiner stressed that following the crash, the Veteran had access to care, and he sought treatment for many conditions, but not back pain.  According to the examiner, there were no medical notes proximate to the Veteran's time in service that would link a current back condition to service activities or events.  By the examiner's review of the record, the first mention of back pain was in 2002 and specifically detailed a recent injury after falling from a truck as causative.  The examiner concluded that as a result, it was very unlikely that the Veteran's current back condition could be related to such distant events as the motor vehicle accident in the early 1970s.  

The examiner also opined that the Veteran's back complaints were not related to his service-connected left knee injury.  According to the examiner, despite the frequent argument that limping causes imbalances that are transmitted to the spine, which must then compensate for altered gait, there was no sound medical rationale relating the Veteran's back pain to knee injuries.  The examiner stressed that there was no support in the medical literature to support such contention, as compensation is limited to opposing joints arising from "very disturbed gait."  The examiner gave examples of polio or amputations with poor prostheses as examples of conditions that might cause "very disturbed gait."  According to the examiner, there was "no credibility" to the idea that a "common knee injury with mild gait disturbance" would injure the structure or functioning of the Veteran's back.  

	Legal Analysis

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where, as here, the record does not contain any evidence of arthritis involving the low back within one year of separation from service, service connection on a presumptive basis is not warranted.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  Given the Veteran's documented degenerative changes of the lumbar and thoracic spine, the Shedden element of a current disability is met for the Veteran's back claim.  

However, in general, a veteran seeking disability benefits must also establish an etiological connection between a disease or injury incurred in service and his current disability.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current low back disability, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service.  

Although the Veteran contends that his low back disability manifested during, or is otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, the Board finds that the January 2016 examination report offers the most probative evidence as to whether the Veteran's low back disability is related to his active military service.  

In opining that it is less likely than not that the Veteran's low back disability was caused by, or is otherwise the result of, the injuries the Veteran sustained during the 1972 motor vehicle accident, the January 2016 examiner based his opinion on consideration of objective evidence of record, to include the fact that the Veteran's back was not a focus of his hospital stay following the accident, as he had very acute issues, such as his left knee fracture.  As reflected in the January 1973 clinical record narrative regarding the Veteran's hospital stay, there were no notations regarding the Veteran's back.  The examiner highlighted that the Veteran sought treatment for many conditions during service, such as bilateral knee and shoulder issues, but not back pain.  The Board notes that while the Veteran's service treatment records do show one report of back pain in October 1973, there was no diagnosis or impression rendered, the Veteran was treated with aspirin, and there are no other notations concerning the Veteran's back, to include the May 1975 report of medical examination on separation from service.  Thus, the service treatment records are substantially consistent with the examiner's findings and do not materially impact the probative value of the examiner's opinion that there were no medical notes from the Veteran's active service that would link a current back condition to in-service activities or events.  

The examiner also stressed that the Veteran's first mention of back pain following service appeared to be in 2002, and the pain was specifically due to falling from a truck.  While the Board acknowledges that the August 1990 letter from Dr. R noted low back pain, the letter referenced three different back-related injuries, one of which had occurred only two years prior.  Additionally, as stressed by January 2016 VA examiner, in a November 1990 VA orthopedic examination report that pertained to left knee and bilateral shoulder disabilities associated with the 1972 motor vehicle accident, there was no mention of back-related complaints.  Thus, despite the discrepancy as to documented back pain following service, the record nevertheless shows a significant passage of time, approximately fifteen years, between service and documented complaints of back pain following service.  

The passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  In addition to the lack of documented complaints related to, or treatment for, a back condition for many years following service, the examiner opined that the Veteran's mild degenerative changes were consistent with age and that there were no medical notes proximate to the time of the Veteran's service that would link his current back condition to service activities or events.  The examiner also highlighted that there are no documented complaints or findings pertaining to the Veteran's back in the November 1990 VA examination report that addresses left knee and bilateral shoulder disabilities associated with the 1972 motor vehicle accident.  Thus, the examiner's opinion is not based solely on the lack of documented medical treatment for the Veteran's back for many years following service and is supported by a reasoned medical explanation based on relevant evidence of record, including the Veteran's reported history, and the examiner's medical knowledge and skill.  As such, the Board finds the examiner's opinion highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Moreover, as the only competent medical evidence of record weighs against a finding that a nexus exists between an in-service disease or injury and the Veteran's low back disability, the Board concludes that entitlement to service connection is not warranted on a direct basis.  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's low back disability was caused, or aggravated, by his service-connected left knee disability.  Although the Veteran has maintained that his low back disability is the result of his service-connected left knee disability, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the May 2006 and January 2016 VA examination reports offer the strongest and most persuasive evidence regarding the question of whether the Veteran's back disability was caused or aggravated by his service-connected left knee disability.  

Notwithstanding the Veteran's contention that his back pain has increased due to his balance and gait being "thrown off" when his left knee gives out on him, both the May 2006 and January 2016 VA examiners opined that the Veteran's current condition was neither caused nor aggravated by his service-connected left knee disability.  As acknowledged by both examiners, it is possible for a person to develop back pain related to other joint conditions, such as those involving the knees.  However, as stressed by the January 2016 examiner, compensation is limited to opposing joints arising from a very disturbed gait, such as that caused by polio or amputations with poor prosthesis.  In rendering her opinion, the May 2006 examiner noted that an X-ray of the Veteran's lumbar spine was essentially normal, and there was no noted leg length discrepancy on examination.  Moreover, as set forth by the January 2016 examiner, based on medical literature, there was no credibility to the idea that a common knee injury with mild gait disturbance would injure the structure or functioning of the back.  Thus, despite the Veteran's contentions, based on the examiners' discussion of relevant medical literature and the Veteran's current back and knee conditions, the examiners offered adequate and highly probative explanations to support their conclusions that the Veteran's low back disability is less likely than not related to his service-connected left knee disability.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  As the only competent medical evidence of record weighs against a finding that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability, entitlement to service connection on a secondary basis is not warranted.  

In reaching these conclusions, the Board has considered the Veteran's contentions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology, such as pain.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board has no reason to doubt the Veteran's contention that he experiences pain in his back and that the pain is worsening.  Nevertheless, determining the potential cause(s) of degenerative diseases of the spine is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's low back disability requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his low back disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

Additionally, while the Board acknowledges the Veteran's reports that he has experienced back pain since the 1972 motor vehicle accident, these reports are outweighed by other evidence of record, including the lack of any indication of back problems in the January 1973 clinical record narrative summary, the general absence of back-related complaints in the Veteran's service treatment records, and the November 1990 VA examination report, in which the Veteran reported knee- and shoulder-related symptomatology pertaining to the 1972 motor vehicle accident, but not any back-related symptomatology.  See Caluza, 7 Vet. App. at 511; Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Moreover, as noted above, despite the Veteran's subjective reports of constant pain since military service, the January 2016 VA examiner opined that there was no nexus between the Veteran's service and his current condition, and this opinion was based on relevant evidence of record, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active duty service and his low back disability, and it weighs against a finding that the Veteran's service-connected left knee disability caused or aggravated his low back disability.  Additionally, presumptive service connection for the Veteran's low back disability is not warranted, as there is no evidence of arthritis of the back within a year of the Veteran's separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease, is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


